NUMBER 13-14-00231-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


      IN RE OLD AMERICAN COUNTY MUTUAL FIRE INSURANCE
                          COMPANY


                     On Petition for Writ of Mandamus and
                         Motion for Temporary Relief.


                                       ORDER

               Before Justices Garza, Benavides, and Perkes
                             Per Curiam Order

      Relator, Old American County Mutual Fire Insurance Company, filed a petition for

writ of mandamus on April 22, 2014, contending that the trial court abused its discretion

by denying relator’s plea to the jurisdiction. The Court requests that the real parties in

interest, Melissa Rosales, or any others whose interest might be directly affected by the

relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
       IT IS SO ORDERED.


                               PER CURIAM




Delivered and filed the
21st day of April, 2014.




                           2